PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,103,198
Issue Date: 31 Aug 2021
Application No. 16/484,348
Filing or 371(c) Date: 7 Aug 2019
For: PROJECTION OF OBJECTS IN CT X-RAY IMAGES

:
:
:   REDETERMINATION OF PATENT
:   TERM ADJUSTMENT
:	
:


This is a decision on the “PETITION FOR PATENT TERM ADJUSTMENT
PURSUANT TO 37 CFR § 1.705(b)” filed October 25, 2021, requesting the Office correct the patent term adjustment (PTA) from 60 days to 97 days.

The Office has re-determined the PTA to be 14 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

The above-identified patent issued with a PTA determination of 60 days on August 31, 2021. On October 25, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 97 days, accompanied by a $210 petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 103 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 43 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 60 days (103 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 43 days of Applicant Delay).

Patentee disagrees with Office’s prior determination of 43 days of applicant delay pursuant to 37 CFR 1.704(c) (10). Patentee suggests the correct period of reduction for applicant delay is 6 days. This change would result in 97 days of PTA (103 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 6 days of Applicant Delay).

The Office notes that the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office further notes that the above-identified utility patent (11,103,198) issued from an application filed after May 29, 2000, and where a Notice of Allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

As further discussed below, the Office finds the period of applicant delay is 89 days. Accordingly, the correct PTA is 14 days (103 days of A delay + 0 days of B delay + 0 days of C delay - 0 days of Overlap - 89 days of Applicant Delay).


A Delay

Petitioner does not dispute the Office’s prior determination of 103 days of A delay. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and confirmed the period of A delay is 103 days.

The “A” delay period(s) include the following:

(1)  103 days under 37 CFR 1.703(a)(1) for the period beginning on October 9, 2020 (day after the date that is fourteen months after the date the national stage commenced under 35 U.S.C. 371(b) or (f)) and ending on January 29, 2021 (date of mailing of an action under 35 U.S.C. 132).

The period of A delay is 103 days.





B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 43 days of applicant delay. On petition, petitioner states, in pertinent part:

In the instant application (“the ‘348 application”), a Notice of Allowance was mailed
on April 22, 2021. On July 20, 2021, Patent Owner filed a request to correct or update the name of the Applicant (“the first Request’), including a Supplemental Application Data Sheet (ADS) that corrected the name of the Applicant. The Office mailed a Filing Receipt, including the corrections requested in the first Request, on July 22, 2021 (‘the first Filing Receipt”). This first Filing Receipt constitutes a response to the first Request.

Notably, however, the first Filing Receipt issued by the Office on July 22, 2021, had
a typographical error in the name of the Applicant. Accordingly, on July 28, 2021,
Applicant filed a Request for Corrected Filing Receipt (“the second Request”), requesting the Office correct the name of the Applicant. The Office mailed a corrected Filing Receipt, including the corrections request in the second Request, on July 30, 2021 (“the second Filing Receipt’). This second Filing Receipt constitutes a response to the second Request.

The Office indicates on the Patent Term Adjustment tab on the Patent Application
Information Retrieval (PAIR) system that the ‘348 Application has been issued 43 days of Applicant delay for the first Request submitted on July 20, 2021, the 43 days 

Patent Owner respectfully disagrees with this calculation. Specifically, Patent
Owner submitted the first Request on July 20, 2021, and the Office mailed the first Filing Receipt in response to the Request on July 22, 2021. Thus, under 37 C.F.R. 
§ 1.704(c)(10), the period of adjustment for Applicant delay between the first Request and the first Filing Receipt (i.e., the Office’s response to the first Request) should be 3 days. Additionally, Patent Owner submitted the second Request on July 28, 2021, and the Office mailed the second Filing Receipt in response to the Request on July 30, 2021. Thus, under 37 C.F.R. § 1.704(c)(10), the period of adjustment for Applicant delay between the second Request and the second Filing Receipt (i.e., the Office’s response to the first Request) should be 3 days. Therefore, the total period of adjustment for Applicant delay for the first and second Requests should be 6 days, and not 43 days as calculated by the Office.

Petition, 10/26/21, p. 1-2.

The Office has recalculated the period of applicant as part of the Office’s redetermination of the PTA. The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office has determined the period of applicant delay is 89 days. 

The Office notes petitioner correctly identified that the submission of the request under 37 CFR 1.46(c) on July 20, 2021, after the mailing of the notice of allowance on April 22, 2021, as a paper resulting in a reduction of PTA under 37 CFR 1.704(c)(10). However, petitioner did not correctly calculate the period of applicant delay under 37 CFR 1.704(c)(10) for the filing of the request under 37 CFR 1.46(c) on July 20, 2021. Moreover, the Office concludes the submission of the request for a corrected filing receipt on July 28, 2021, is not a basis for reduction under 37 CFR 1.704(c)(10) because its filing was the direct result of a typographical error in the prior filing receipt by the USPTO. 

Pursuant to amended 37 CFR 1.704(c)(10), 

Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed; 

Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335, 36337 (June 16, 2020).



43 days of applicant delay under 37 CFR 1.704(c)(10) beginning on April 23, 2021 (day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on July 20, 2021 (date the request under 37 CFR 1.46(c) was filed).

The Office will remove the period of reduction of 43 days and enter a period of reduction of 89 days for the submission of the request filed on July 20, 2021.

The period of applicant delay is 89 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

103 + 0 + 0 - 0 - 89 = 14 days

Patentee’s Calculation:

103 + 0 + 0 - 0 - 6 = 97 days


Conclusion

Patentee is entitled to PTA of 14 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 103 + 0 + 0 - 0 - 89 = 14 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 14 days.







/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction